Exhibit 10.1 SECOND AMENDMENT TO CREDIT AGREEMENT THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of November 19, 2008, is by and among BENIHANA INC., a Delaware corporation (the “Borrower”), the Domestic Subsidiaries of the Borrower party hereto (collectively, the “Guarantors”), the banks and certain financial institutions party hereto (the “Lenders”) and WACHOVIA BANK, NATIONAL ASSOCIATION, as administrative agent on behalf of the Lenders under the Credit Agreement (as hereinafter defined) (in such capacity, the “Agent”).Capitalized terms used herein and not otherwise defined herein shall have the meanings ascribed thereto in the Credit Agreement, as amended hereby. W I T N E S S E T H WHEREAS, the Borrower, the Guarantors, the Lenders and the Agent are parties to that certain Credit Agreement dated as of March 15, 2007 (as amended, modified, extended, restated, replaced, or supplemented from time to time, the “Credit Agreement”); WHEREAS, the Credit Parties have requested the Required Lenders amend certain provisions of the Credit Agreement; and WHEREAS, the Required Lenders are willing to make such amendments to the Credit Agreement, in accordance with and subject to the terms and conditions set forth herein. NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and for other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the parties hereto agree as follows: ARTICLE I AMENDMENTS TO CREDIT AGREEMENT 1.1New Definitions.The following definitions are hereby added to Section1.1 of the Credit Agreement in the appropriate alphabetical order: “Engagement Letter” shall mean the letter agreement dated November 19, 2008, addressed to the Borrower from Wachovia, as amended, modified, extended, restated, replaced, or supplemented from time to time. “Incremental Sweep Plus Revolving Facility” shall have the meaning set forth in Section “Second Amendment Effective Date” shall mean November 19, 2008. “Successful Syndication” shall mean the date upon which Wachovia’s Revolving Commitment Percentage multiplied by the Revolving Committed Amount is less than or equal to $40,000,000. 1.2Amendment to Definition of Applicable Margin.The pricing grid set forth in the definition of Applicable Margin in Section1.1 of the Credit Agreement is hereby amended and restated in its entirety to read as follows: Pricing Level Leverage Ratio Applicable Margin for Eurodollar Loans Applicable Margin for Base Rate Loans Revolver Commitment Fee Standby Letter of Credit Fee I ≥ 3.50to 1.0 3.50% 2.00% 0.30% 3.50% II ≥ 2.25 to 1.0 but < 3.50 to 1.0 1.75% 0.25% 0.30% 1.75% III ≥ 1.00to 1.0 but < 2.25 to 1.0 1.50% 0.00% 0.30% 1.50% IV <1.00 to 1.0 1.25% 0.00% 0.30% 1.25% 1.3Amendment to Definition of Base Rate.The definition of Base Rate set forth in Section1.1 of the Credit Agreement is hereby amended and restated in its entirety to read as follows: “Base Rate” means, for any day, the rate per annum equal to the highest of (a)the Federal Funds Rate for such day plus one-half of one percent (.5%), (b)the Prime Rate for such day and (c) the sum of (i) the Eurodollar Market Index Rate for such day (as calculated pursuant to the definition of Eurodollar Market Index Rate) plus (ii) 1.50%, in each instance as of such date of determination.If for any reason the Agent shall have determined (which determination shall be conclusive in the absence of manifest error) (A) that it is unable to ascertain the Federal Funds Rate, for any reason, including the inability or failure of the Agent to obtain sufficient quotations in accordance with the terms above or (B) that the Prime Rate or Eurodollar Market Index Rate no longer accurately reflects an accurate determination of the prevailing Prime Rate or the Eurodollar Market Index Rate, the Agent may select a reasonably comparable index or source to use as the basis for the Base Rate, until the circumstances giving rise to such inability no longer exist.Any change in the Base Rate due to a change in any of the foregoing will become effective on the effective date of such change in the Federal Funds Rate, the Prime Rate or the Eurodollar Market Index Rate. 1.4Amendment to Definition of Fixed Charge Coverage Ratio.The definition of Fixed Charge Coverage Ratio set forth in Section1.1 of the Credit Agreement is hereby amended and restated in its entirety to read as follows: “Fixed Charge Coverage Ratio” means,as of the end of each fiscal quarter of the Consolidated Parties for the four fiscal quarter period ending on such date, the ratio of (a)Consolidated EBIT for the applicable period plus non-cash impairment charges for such period (to the extent deducted in calculating Consolidated Net Income) to (b)the sum of (i)Consolidated Accrued Interest Expense for the applicable period plus (ii)Consolidated Taxes for the applicable period plus (iii)dividends paid during such period plus (iv)Consolidated Scheduled Funded Debt Payments for the applicable period plus (v)any amounts paid for the repurchase of preferred stock for the applicable period plus (vi) an amount equal to the impact on Consolidated Taxes arising from any non-cash impairment charges for such period (to the extent added to Consolidated EBIT pursuant to clause (a) above). 2 1.5Amendment to Definition of Interest Payment Date.The definition of Interest Payment Date set forth in Section1.1 of the Credit Agreement is hereby amended and restated in its entirety to read as follows: “Interest Payment Date” means as to any Loan, the last day of each calendar month and the Maturity Date. 1.6Amendment to Definition of Revolving Committed Amount.The definition of Revolving Committed Amount set forth in Section1.1 of the Credit Agreement is hereby amended and restated in its entirety to read as follows: “Revolving Committed
